Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The elections are noted. Claims 8-38 are withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 1 line 6 is entirely unclear. Is the group photocatalysts and binders? If so, why is there a comma? The comma would indicate that photocatalysts are the group and the binder is a separate component of the composition.
Compounding this is the fact that in line 9, the additive is redefined from the function to the structure, thereby rendering line 6 moot. Even worse is that generally speaking, halides (for example inorganic salts) are not photocatalysts nor are they binders. 
B) Claim 39 implies the presence of primary deposits. What are they?
Further, it appears to contradict claim 1. Why wouldn’t the photocatalyst be a secondary deposit?
C) In claim 4, ‘a magnetic particles’ is not grammatical.

Claims 1-3, 7 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland 3803033 taken with Nawata et al. 4366179.
 Sutherland teaches, especially in col. 3, magnetic iron oxide implanted on carbon. This does not teach binder, halide or photocatalyst, however Nawata teaches, especially in col. 3 and 6, a powder containing active carbon, iron as well as bentonite (binder) and halide salt. Claim 8 thereof indicates that the iron can be coated with a halogen salt. It is noted that the claims require a binder or photocatalyst. Using the additional ingredients of Nawata in the composition of Sutherland is obvious to remove organic materials such as from decomposition of food products.

Claims 1-3, 7, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo et al. 7429330, taken with WO 2004064078.
Vo teaches, especially in col. 3-4, magnetic active carbon composition with a binder and halide/halogen. 7% iron oxide is exemplified. This differs in not teaching a photocatalyst, however Mazyck ‘078 teaches magnetic active carbon having a photocatalyst and iron oxide to remove mercury. Using it in the process of Vo is obvious to provide a more effective sorbent, as is the impregnation of the iron.

Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
 The claim amendments are noted. As to the alleged difficulty in making the sorbents, Vo teaches actually that it is the present impregnation process which is inefficient. Note the discussion by Vo of the ‘078 reference (which is by the present inventor). No unexpected results or surprising differences have been demonstrated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736